 Case 2:20-cv-11938-LVP-APP ECF No. 2 filed 07/17/20   PageID.77   Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TOLLBROOK, LLC,                          Case No. 20-cv-11938
                                         Hon. Linda V. Parker
           Plaintiff,                    Magistrate Anthony P. Patti
v.

CITY OF TROY,

            Defendant.
___________________________________________________________/
CARSON FISCHER, PLC                 LORI GRIGG BLUHM (P46908)
ROBERT CARSON (P11682)              JULIE Q. DUFRANE (P59000)
DAVID SCHLACKMAN (P58894)           Attorneys for City of Troy
Attorney for Plaintiff              500 W. Big Beaver Rd.
                           nd
4111 Andover Road, West 2 floor     Troy, MI 48084
Bloomfield Hills, MI 48302          (248) 524-3320
(248) 644-4840                      j.dufrane@troymi.gov
___________________________________________________________/
                             APPEARANCE
     PLEASE BE ADVISED, that I have on this date filed my appearance

on behalf of Defendant CITY OF TROY.

Dated: July 17, 2020               CITY OF TROY
                                   CITY ATTORNEY’S OFFICE

                                   s/Julie Quinlan Dufrane
                                   Lori Grigg Bluhm (P46908)
                                   Julie Quinlan Dufrane (P59000)
                                   Attorneys for Troy Defendants
                                   500 W. Big Beaver Rd.
                                   Troy, MI 48084
                                   (248) 524-3320
 Case 2:20-cv-11938-LVP-APP ECF No. 2 filed 07/17/20     PageID.78    Page 2 of 2



                            Certificate of Service

      I hereby certify that on July 17, 2020, I electronically filed the

Appearance set forth above using the ECF system which will send

notification of such filing to all parties of record using the ECF system.

                                     s/Julie Quinlan Dufrane
                                     Lori Grigg Bluhm (P46908)
                                     Julie Quinlan Dufrane (P59000)
                                     Attorney for City of Troy Defendants
                                     500 W. Big Beaver Rd.
                                     Troy, MI 48084
                                     (248) 524-3388
Dated: July 17, 2020                 J.Dufrane@troymi.gov
